DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“he invention relates to”) and is in single sentence claim format.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0041860 to Nakamoto in view of U.S. Patent 5,310,326 to Gui, as evidenced by European Patent Publication EP3153706 to Koci.
Nakamoto teaches a rotary vane vacuum pump (Nakamoto teaches an air pump which creates a vacuum on its suction side and is therefore a vacuum pump) comprising 
a housing member (6, 14, 16) whose inner wall defines at least one pumping space (18) (Figures 1 and 2; paragraph [0030]); and 
a rotor that is arranged for rotation in the pumping space (18) and has a rotor member (8) and at least one vane (12), wherein the vane (12) radially projects beyond the rotor member (8) and defines together with the inner wall of the housing member (14, 16, 18) a pumping volume that can be pumped from an inlet (26) to an outlet (30) of 
wherein, at least in a region cooperating with the vane (12), the inner wall has a slide layer that comprises an oxide layer, and wherein the total inner wall defining the pumping space has the slide layer (paragraph [0044]),
wherein the vane (12) is displaceably supported in the rotor member (Figures 1 and 2; paragraph [0033]),
wherein the rotor member has a guide (sides of 10) for the vane (12) and the regions are cooperating guide regions (Figures 1 and 2, Fig. 2 annotated below; paragraph [0030]),
wherein the rotor member has an abutment (bottom of 10) for the vane (12) and the regions are cooperating abutment regions (Figures 1 and 2, Fig. 2 annotated below; paragraph [0030]),
wherein a closure wall (inner walls of 6, 14 and 16 facing the rotor) is provided that extends transversely to an axis of rotation of the rotor and axially bounds a respective pumping volume (18) (Figures 1 and 2, Fig. 2 annotated below; paragraph [0030]),
wherein the closure wall (inner walls of 6, 14 and 16 facing the rotor) is part of the housing member (6, 14, 16) (Figures 1 and 2; paragraph [0030]),
wherein at least one of the closure wall (inner walls of 6, 14 and 16 facing the rotor) and a second closure wall (inner walls of 4 facing 38 and 40) is formed by a component separate from the housing member (6, 14, 16) (Figures 1 and 2), 

wherein the rotary vane vacuum pump is configured for dry running (paragraphs [0001] and [0032]), and
wherein the rotary vane vacuum pump is free of a vapor pressure safety valve (no such valve is disclosed).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Guide Regions)][AltContent: textbox (Guide Region)][AltContent: arrow][AltContent: textbox (Abutment Regions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    385
    482
    media_image1.png
    Greyscale

Annotation of Nakamoto Figure 2.

Nakamoto does not teach the closure wall having an oxide layer, however Nakamoto teaches an oxide layer on the rotor (paragraph [0044]).  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the closure wall with a slide layer that comprises an oxide layer, since this is the same coating that is being applied to the rotor and it would simplify the design and construction of the pump to use the same coating for both, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8), and since it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  
Nakamoto is silent as to how the oxide layer is formed.  However, it is well known in the art that oxide layers are formed by anodic oxidation in an electrolyte containing oxalic acid, as evidenced by Koci (paragraph [0009] of English translation, wherein it is taught that sliding surfaces in a pump comprising an oxide layer can be formed by anodic oxidation in an electrolyte containing oxalic acid) and therefore it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, make the oxide layer taught by Nakamoto with the anodic oxidation in an electrolyte containing oxalic acid taught by Koci, since it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP § 2141 III D).


at least in a region cooperating with the inner wall and at least in a region cooperating with a closure wall (15a, 16a), a vane (14) comprises a polytetrafluoroethylene material containing polyimide particles, and the total vane (14) is manufactured from the polytetrafluoroethylene material (the same material is used throughout) (Figures 1 and 2; col. 3 lines 26-50 and col. 8 lines 53-59).
Gui is silent as to how the polytetrafluoroethylene material is formed.  However, it is well known in the art that polytetrafluoroethylene material containing polyimide particles can be manufactured by hot pressing and sintering, as evidenced by Koci (paragraph [0008] of English translation, wherein it is taught that sealing surfaces comprising polytetrafluoroethylene materials can be manufactured by hot pressing and sintering) and therefore it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, make the oxide layer taught by Nakamoto with the anodic oxidation in an electrolyte containing oxalic acid taught by Koci, since it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP § 2141 III D).
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0041860 to Nakamoto in view of U.S. Patent 5,310,326 to Gui, as evidenced by European Patent Publication EP3153706 to Koci, and in further view of U. S. Patent 2019/0032662 to Hong.
Regarding claims 11 and 12, Nakamoto and Gui, as evidenced by Koci, teach all the limitations of claim 1, as detailed above, but do not teach a temperature regulating device.  Hong teaches a rotary vane vacuum pump (5) wherein:
the rotary vane vacuum pump (5) has a temperature regulating device (23, 5F) for a pumping space, and the temperature regulating device (23, 5F) is configured to maintain the temperature of at least one of an inner wall, a rotor body of a closure wall, and a vane (it maintains a temperature in all of them) (Figures 2-5; paragraph [0048]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Nakamoto with the temperature regulating device taught by Hong in order to reduce heat related wear and damage, and to allow the pump to operate at a larger compression ratio.
Hong is silent as to the temperature that the pump is maintained at.  The variable temperature of the pump effects the resulting heat related wear and damage to the pump and is a result effective variable.  Furthermore, variable temperature of the pump effects the resulting allowable compression ratio of the pump and for this alternate reason is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a temperature range in operation, with an upper limit of the temperature range amounting to at most 100°C, and/or with a lower limit amounting to at least 20°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 14, Nakamoto and Gui, as evidenced by Koci, teach all the limitations of claim 1, as detailed above, but do not teach a two stage pump.  Hong teaches a rotary vane vacuum pump (5) wherein:
the rotary vane vacuum pump (5) is formed as two-stage (paragraph [0048]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Nakamoto with the two stages taught by Hong in order to split the compression between two stages since the heat generated by the two stages of compression would be less than that of a single stage, and since two stages can more efficiently pump a larger compression ratio.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2007/0041860 to Nakamoto in view of U.S. Patent 5,310,326 to Gui, as evidenced by European Patent Publication EP3153706 to Koci, and in further view of U. S. Patent Publication 2002/0159906 to Phallen.
Nakamoto and Gui, as evidenced by Koci, teach all the limitations of claim 1, as detailed above, and Nakamoto teaches bearings 22, 24, 42 and 44 supporting the rotor, but is silent as to the material of the bearings.  Gui and Koci do not teach plastic bearings.  Phallen teaches a pump comprising a plastic plain bearing (Fig. 12; paragraph [0110]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Nakamoto with the bearing material taught by Phallen, since it has been held to be within the general skill of a In re Leshin, 125 USPQ 416).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong teaches a pump which uses an oxide layer formed by anodic oxidation in an electrolyte containing oxalic acid.  Aubert teaches a two stage rotary vane pump. Kobus teaches a rotary vane pump having cooling ribs.  Sundheim teaches a two stage vacuum pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746